USCA11 Case: 21-13572    Date Filed: 06/28/2022   Page: 1 of 7




                                       [DO NOT PUBLISH]

                          In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                        No. 21-13572
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
KIZZY SOLOMON,
a.k.a. Kizzy Andrews,


                                          Defendant-Appellant.
USCA11 Case: 21-13572        Date Filed: 06/28/2022    Page: 2 of 7




2                      Opinion of the Court                21-13572

                    ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
           D.C. Docket No. 1:18-cr-00058-LAG-TQL-2
                     ____________________

Before JILL PRYOR, BRANCH and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Kizzy Solomon appeals the district court’s impo-
sition of a 30-month sentence following her conviction for know-
ing possession and training of a dog for the purpose of having the
dog participate in an animal fighting venture, in violation of 7
U.S.C. § 2156(b) and 18 U.S.C. §§ 49 and 2. Solomon, along with
many other individuals, was charged in an indictment that arose
from an animal fighting venture, alleged to have been orchestrated
by Leslie Meyers. Solomon argues that the district court clearly
erred when it refused to grant a two-level mitigating role reduction
based on her role in the conduct for which she was held accounta-
ble. After reviewing the record and reading the parties’ briefs, we
affirm the district court’s imposition of Solomon’s 30-month sen-
tence.
                                    I.
       “We review a district court’s denial of a role reduction for
clear error.” United States v. Cruickshank, 837 F.3d 1182, 1192
(11th Cir. 2016). The defendant bears the burden of establishing,
USCA11 Case: 21-13572          Date Filed: 06/28/2022       Page: 3 of 7




21-13572                 Opinion of the Court                           3

by a preponderance of the evidence, her mitigating role in the of-
fense. Id.
        The district court has considerable discretion in making this
fact-intensive determination. United States v. Boyd, 291 F.3d 1274,
1277-78 (11th Cir. 2002). “The district court’s choice between two
permissible views of the evidence as to the defendant’s role in the
offense will rarely constitute clear error so long as the basis of the
trial court’s decision is supported by the record and does not in-
volve a misapplication of a rule of law.” Cruickshank, 837 F.3d at
1192 (internal quotation marks and alterations omitted). The de-
fendant bears the burden of establishing her minor role in the of-
fense by a preponderance of the evidence. Id. Although we urge
district courts to clarify their ultimate factual findings as specifically
as possible, we have held that a district court is not required to
make any specific findings other than the ultimate determination
of the defendant’s role in the offense. United States v. De Varon,
175 F.3d 930, 940 (11th Cir. 1999) (en banc). A simple statement of
the district court’s conclusion is sufficient if the district court’s de-
cision is supported by the record and the court clearly resolves any
disputed factual issues. Id. at 939.
                                       II.
       A mitigating role reduction can result in a two-to four-level
reduction in a defendant’s offense level. U.S.S.G. § 3B1.2. A
four-level reduction is accorded to minimal participants. Id.
§ 3B1.2(a). A minimal participant is one who plays a minimal role
in the criminal activity and “covers defendants who are plainly
USCA11 Case: 21-13572         Date Filed: 06/28/2022     Page: 4 of 7




4                       Opinion of the Court                 21-13572

among the least culpable of those involved in the conduct of the
group.” Id. § 3B1.2, comment. (n.4). Further, a defendant’s “lack
of knowledge or understanding of the scope and structure of the
enterprise and of the activities of others is indicative of a role as a
minimal participant.” Id. Similarly, minor participants are ac-
corded a two-level reduction. Id. § 3B1.2(b). A minor participant
is one who is less culpable than most other participants in the crim-
inal activity, but whose role was not minimal. Id., comment. (n.5).
A three-level reduction is accorded to defendants whose role falls
between minimal and minor. Id.
       In determining whether a mitigating role reduction applies,
the district court must consider 1) the defendant’s role in the rele-
vant conduct for which she has been held accountable at sentenc-
ing and 2) her role as compared to that of other participants in her
relevant conduct. De Varon, 175 F.3d at 940. In determining the
defendant’s role, first, the district court must measure the defend-
ant’s role against the relevant conduct for which she has been held
accountable. Id. at 945. “In other words, the district court must
assess whether the defendant is a minor or minimal participant in
relation to the relevant conduct attributed to the defendant in cal-
culating her base offense level.” Id. at 941.
       Regarding the second prong, the district court should look
at other participants to the extent that they are identifiable or dis-
cernable from the evidence and were involved in the relevant con-
duct attributed to the defendant. United States v. Moran, 778 F.3d
942, 980 (11th Cir. 2015). The district court must measure the
USCA11 Case: 21-13572         Date Filed: 06/28/2022     Page: 5 of 7




21-13572                Opinion of the Court                         5

defendant’s role against these other discernable participants in the
relevant conduct. De Varon, 175 F.3d at 944–45. However, it is
only those participants who were involved in the relevant conduct
attributed to the defendant who are relevant to this inquiry. United
States v. Martin, 803 F.3d 581, 591 (11th Cir. 2015). Even if a de-
fendant played a lesser role than the other participants, that fact
does not entitle her to a role reduction since it is possible that none
are minor or minimal participants. Id.
       A court’s decision to apply a mitigating role reduction is a
fact-intensive inquiry that requires the court to consider the totality
of the circumstances. United States v. Presendieu, 880 F.3d 1228,
1250 (11th Cir. 2018). The sentencing court should consider a
non-exhaustive list of factors including: (1) the defendant’s degree
of understanding of the structure and scope of the criminal activity;
(2) the defendant’s degree of participation in the organization and
planning of the criminal activity; (3) the defendant’s degree of de-
cision-making authority or influence over the decision-making au-
thority; (4) the defendant’s nature and extent of participation in the
criminal activity, including her actions and her responsibility and
discretion in performing those actions; and (5) how much the de-
fendant “stood to benefit” from the activity. Id. at 1249-50;
U.S.S.G. § 3B1.2, comment. (n.3(C)).
                                     III.
       The record demonstrates that the district court did not
clearly err by refusing to grant Solomon a minor role reduction.
The district court correctly determined Solomon’s relevant
USCA11 Case: 21-13572        Date Filed: 06/28/2022     Page: 6 of 7




6                      Opinion of the Court                21-13572

conduct, assessing only the charges for which she was convicted,
rather than measuring her conduct against the other defendants
charged in the indictment for different criminal offenses. See De
Varon, 175 F.3d at 945 (stating that the judge must measure the
defendant’s role against the relevant conduct for which she was
held accountable at sentencing). Solomon was not charged in a
conspiracy to violate the Animal Welfare Act, nor was she charged
with sponsoring or exhibiting an animal in or attending an animal
fighting venture, like the other defendants. Thus, the district court
properly defined the relevant conduct as the possession and train-
ing of dogs for participation in an animal fighting venture, the of-
fense for which Solomon and Meyers were charged. The district
court limited its factual assessment of Solomon’s role in the offense
to her conduct and the conduct of co-defendant Meyers, and based
on this factual assessment, correctly determined that Solomon’s
relevant conduct was not minor. As such, contrary to Solomon’s
contention, the district court did not have to undertake the second
step analysis identified in De Varon because that step is discretion-
ary. See id.
      Furthermore, the record demonstrates that the district court
properly considered the totality of the circumstances in finding that
Solomon’s role in the offense was not that of a minor participant.
The trial evidence showed that Solomon knew Meyers was en-
gaged in dog fighting ventures and that she assisted him in several
ways. She helped Meyers take two pit bull-type dogs to Americus,
Georgia, where Meyers placed one of the dogs in a dog fight that
USCA11 Case: 21-13572        Date Filed: 06/28/2022     Page: 7 of 7




21-13572               Opinion of the Court                        7

authorities raided. One year later, Solomon purchased rural prop-
erty and allowed Meyers to kennel nearly 30 dogs there. When
questioned by animal control officers about the dogs, Solomon
claimed she owned them. After the visit from the animal control
officers, Solomon made no effort to abate the horrid conditions in
which these dogs lived. Solomon denied knowing of evidence in
her home that was utilized in the dog fighting business. The jury
apparently did not believe her because it returned a guilty verdict.
In addition, evidence showed that Solomon took Western Union
money orders for Meyers after Western Union refused service to
Meyers due to suspicious activity.
       Accordingly, for the aforementioned reasons, we conclude
that the district court did not clearly err in denying Solomon a sen-
tence reduction because her role in the relevant conduct for which
she participated was not minimal. We affirm the district court’s im-
position of Solomon’s 30-month sentence.
      AFFIRMED.